 Case 19-22867       Doc 50   Filed 04/20/20 Entered 04/21/20 06:52:01               Desc Main
                                Document      Page 1 of 1
                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                     Eastern Division

In Re:                                       )               BK No.:     19-22867
 Ebony D. Davidson                           )
                                             )               Chapter: 13
                                             )
                                                             Honorable David D. Cleary
                                             )
                                             )
              Debtor(s)                      )

                                   ORDER MODIFYING PLAN

       THIS CAUSE COMING TO BE HEARD on Debtor's Motion to Modify Plan, the court having

  found notice having been given all creditors and the Court being fully advised in the premises,

  IT IS HEREBY ORDERED that Debtor's payment is raised to $590.00 for the remainder if the plan;

  IT IS FURTHER ORDERED that any existing default is hereby deferred to the end of her plan.




                                                         Enter:


                                                                  Honorable David D. Cleary
Dated: April 20, 2020                                             United States Bankruptcy Judge

 Prepared by:
 Zalutsky & Pinski, Ltd.
 111 W. Washington, Suite 1550
 Chicago, IL 60602
 (312) 782-9792
